DETAILED ACTION
This Office Action is in response to the communication(s) filed on 10/22/2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-13 are rejected under 35 U.S.C. 112(a) because of the recitations of “diagnostic object”, “diagnosis object”, “evaporation object”, and similar in at least claims 1-5 and 12-13. Looking into the applicant’s drawings and specification, there is no support for what the aforementioned “diagnostic object”, “diagnosis object”, and “evaporation object” are making it unclear as to if the applicant had possession of the claimed invention at the time the application was filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-13 are rejected under 35 U.S.C. 112(b) because of the recitations of “diagnostic object”, “diagnosis object”, “evaporation object”, and similar in at least claims 1-5 and 12-13. Looking into the applicant’s drawings and specification it is unclear as to what the aforementioned “diagnostic object”, “diagnosis object”, and “evaporation object” are, making the metes and bounds of the claim unclear.
It is noted that the examiner has tried to interpret the “objects” as a canister, a sensor in the evaporative fuel system, a valve in the evaporative fuel system, a fuel tank, a vent passage, purge passage, an atmospheric passage, and more, however, they did not appear to “fit” with the claims. For example only: the claim states “a pump that pressurizes and depressurizes an inside of the diagnostic object” and “detect a temperature in the diagnostic object” which implies it would be a canister or an evaporative fuel passage or a fuel tank, etc. However later in the claims, it is stated that “the leak diagnosis unit perform the leak diagnosis for each of the object” which implies that the object is more than one component.

Furthermore, it is unclear as to how a leak diagnosis unit configured to diagnose leak in the diagnostic object is based on the following:
“a first pressure change which is a change in pressure detected by the pressure detection unit when the temperature in the diagnostic object changes,
a second pressure change which is a change in pressure detected by the pressure detection unit when the inside of the diagnostic object is pressurized or depressurized by the pump,
a detected temperature by the temperature detection unit,
a first preparation information in which a relationship between a physical quantity relating to a leak degree in the diagnostic object, a physical property value relating to the volatility of the fuel, the temperature in the diagnostic object, and the first pressure change is determined in advance, and
a second preparation information in which a relationship between a physical quantity relating to a leak degree in the diagnostic object, a physical property value relating to the volatility of the fuel, the temperature in the diagnostic object, and the second pressure change is determined in advance.”
It is unclear as to how the leak is actually determined. Are the values being compared to determine if it is out of range of the stored data? How is the leak determined from the information described above?
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO EN MO whose telephone number is (571)272-9970.  The examiner can normally be reached on Monday-Friday 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XIAO EN MO/Primary Examiner, Art Unit 3747